DETAILED ACTION
Claims 1-2, 4-6 and 8-10 are pending before the Office for review.
In the response filed March 2, 2021:
Claim 1 was amended.
Claim 7 was canceled.
Claims 9-10 was newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2, 4-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "such that at least a portion of the natural oxide film.." in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Applicant’s currently presented claim 1 requires “removing a natural oxide film..”; “subsequently, etching the silicon germanium layer… such that at least a portion of the natural oxide film remains on the surface of the substrate..” Applicant’s currently presented claims is indefinite because claim 1 requires the removal of the natural oxide film and subsequently make reference to at least a portion of the natural oxide film which was previously removed to be present in the subsequent etching step of etching the silicon germanium layer. The claim is indefinite because the claim makes reference to a film in a subsequent etching step which was previously removed during the removing step. For the purpose of examination the claim will be interpreted as removing the oxide film during step previous to the silicon germanium etching layer but not during the silicon germanium etching. Claims 2, 4-6 and 8-10 are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KOROLIK et al (U.S. Patent Application Publication 2015/0126040) in view of TAKAHASHI et al (U.S. Patent Application Publication 2016/0225637) and DIP et al (U.S. Patent Application Publication 2007/0042569).
With regards to claim 1, Korolik renders obvious a substrate processing method of etching a silicon germanium layer in a substrate in which the silicon germanium layer and at least one of a silicon layer, a silicon oxide layer, and a silicon nitride layer are exposed, the method comprising supplying a fluorine containing gas to the substrate in a processing container, which is in a vacuum atmosphere (Paragraphs [0018]-[0024], [0032], [0056]).
Korolik does not explicitly disclose removing a natural oxide film on a surface by supplying a processing gas to the substrate; subsequently, etching the silicon germanium layer such that a portion of the silicon germanium layer remains by simultaneously supplying a chlorine trifluoride gas such that at least a portion of the natural oxide film remains on the surface of the substrate and wherein the fluorine containing gas is hydrogen fluoride gas.
Takahashi discloses a substrate processing method of etching a silicon germanium layer in a substrate in which the silicon germanium layer and at least one of a silicon layer, a silicon oxide layer and a silicon nitride layer are exposed (Paragraph [0006]), the method comprising: removing a natural oxide film on a surface of the substrate by supplying a processing gas to the substrate (Paragraph [0048]); and subsequently, etching the silicon germanium layer such that a portion of the silicon discloses performing cycle etching of selectively etching the silicon germanium a plurality of times).
Dip discloses a substrate processing method comprising etching a silicon germanium layer (440) on a substrate (400) selective to a pattern layer (430) comprising a hard mask, dielectric film, low k film or a combination thereof (Paragraph [0027]) the process comprising a dry etching gas comprising ClF3, HF or a combination of two or more thereof (Paragraph [0046]). Korolik as modified by Takahashi and Dip discloses nitrogen trifluoride may be introduced with other fluorine containing precursors including interhalogen fluoride such as chlorine trifluoride (Korolik Paragraph [0020]) wherein the dry etching gas comprises ClF3, HF or a combination of two or more thereof (Dip Paragraph [0046]) rendering obvious simultaneously supplying a fluorine containing gas and a chlorine trifluoride gas wherein the fluorine containing gas is hydrogen fluoride gas.
Korolik as modified by Takahashi and Dip renders obvious wherein the silicon germanium film may selectively etching using a cycle of etching that repeats an etching process a plurality of times wherein before each of the etching process the native oxide is removed (Paragraphs [0048], [0053]-[0055], claim 9) rendering obvious etching the silicon germanium such that a portion of the silicon germanium layer remains and such that at least a portion of the natural oxide films remains on the surface of the substrate.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Korolik to include the natural oxide removal as rendered obvious by Takashi because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Korolik to include the chlorine trifluoride as rendered obvious by Dip because the reference of Dip teaches that such fluorine containing gas can be used in combination to selectively remove silicon germanium (Paragraphs [0018], [0020], [0022]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using a combination of a fluorine containing precursor and chloride trifluoride as rendered obvious by Dip. MPEP 2143D
 With regards to claim 4, the modified teachings of Korolik discloses wherein the fluorine containing precursor is flowed at a flow rate sufficient to provide the desired etch selectivity of the silicon germanium (Korolik Paragraphs [0020], [0022]). The modified teachings of Korolik further discloses that the nitrogen trifluoride may be augmented by other sources of fluorine such as chlorine trifluoride where the preferred fluorine containing is nitrogen trifluoride which results in a longer lived excited neutral fluorine species in the plasma effluents (Korolik Paragraph [0020, [0022]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the flow rate ratio of the fluorine containing gas to a flow rate of the chlorine trifluoride gas to amounts including Applicant’s 5 or more in order to provide the desired etching selective and live excited neutral fluorine species in the plasma effluents as rendered obvious by the modified teachings of Korolik. (MPEP 2144.05(II); Korolik Paragraph [0020])
With regards to claim 5, the modified teachings Korolik discloses wherein the temperature of the substrate during the supplying of the fluorine containing processing gases is between 0-180°C (Korolik Paragraph [0030]) which renders obvious wherein the temperature of the substrate in the simultaneously supplying the fluorine containing gas and the chlorine trifluoride gas is 0.1 to 100°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 6, the modified teachings of Korolik disclose wherein the pressure in the processing chamber during the supplying of the fluorine containing processing gases at a pressure from about 0.01 Torr to about 20 Torr (Korolik Paragraph [0030]) which renders obvious wherein a pressure in the processing containing is simultaneously supplying the fluorine containing gas and the chlorine trifluoride gas is 1.3 to 66.7 Pa (0.00975-0.5Torr). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of 
With regards to claim 8, Korolik renders obvious a storage medium storing a computer program used in a substrate processing apparatus that supplies a gas to a substrate in a processing containing having a vacuum atmosphere so as to perform a process (Paragraph [0068]-[0072], [0046]), wherein the computer program has a group of steps programmed for carrying out the substrate processing method of an etching method (Paragraph [0068]-[0072]); an etching method of etching a silicon germanium layer in a substrate in which the silicon germanium layer and at least one of a silicon layer, a silicon oxide layer, and a silicon nitride layer are exposed, the method comprising supplying a fluorine containing gas to the substrate in a processing container, which is in a vacuum atmosphere (Paragraphs [0018]-[0024], [0032], [0056]).
Korolik does not explicitly disclose removing a natural oxide film on a surface by supplying a processing gas to the substrate; subsequently, etching the silicon germanium layer such that a portion of the silicon germanium layer remains by simultaneously supplying a chlorine trifluoride gas such that at least a portion of the natural oxide film remains on the surface of the substrate and wherein the fluorine containing gas is hydrogen fluoride gas.
Takahashi discloses a substrate processing method of etching a silicon germanium layer in a substrate in which the silicon germanium layer and at least one of a silicon layer, a silicon oxide layer and a silicon nitride layer are exposed (Paragraph [0006]), the method comprising: removing a natural oxide film on a surface of the substrate by supplying a processing gas to the substrate (Paragraph [0048]); and discloses performing cycle etching of selectively etching the silicon germanium a plurality of times).
Dip discloses a substrate processing method comprising etching a silicon germanium layer (440) on a substrate (400) selective to a pattern layer (430) comprising a hard mask, dielectric film, low k film or a combination thereof (Paragraph [0027]) the process comprising a dry etching gas comprising ClF3, HF or a combination of two or more thereof (Paragraph [0046]). Korolik as modified by Takahashi and Dip discloses nitrogen trifluoride may be introduced with other fluorine containing precursors including interhalogen fluoride such as chlorine trifluoride (Korolik Paragraph [0020]) wherein the dry etching gas comprises ClF3, HF or a combination of two or more thereof (Dip Paragraph [0046]) rendering obvious simultaneously supplying a fluorine containing gas and a chlorine trifluoride gas wherein the fluorine containing gas is hydrogen fluoride gas.
Korolik as modified by Takahashi and Dip renders obvious wherein the silicon germanium film may selectively etching using a cycle of etching that repeats an etching process a plurality of times wherein before each of the etching process the native oxide is removed (Paragraphs [0048], [0053]-[0055], claim 9) rendering obvious etching the silicon germanium such that a portion of the silicon germanium layer remains and such that at least a portion of the natural oxide films remains on the surface of the substrate.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Korolik to include the natural oxide removal as rendered obvious by Takashi because one of ordinary skill in 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Korolik to include the chlorine trifluoride as rendered obvious by Dip because the reference of Dip teaches that such fluorine containing gas can be used in combination to selectively remove silicon germanium (Paragraphs [0018], [0020], [0022]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using a combination of a fluorine containing precursor and chloride trifluoride as rendered obvious by Dip. MPEP 2143D

Claims 2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over KOROLIK et al (U.S. Patent Application Publication 2015/0126040) in view of TAKAHASHI et al (U.S. Patent Application Publication 2016/0225637) and BECKER et al (U.S. Patent Application Publication 2010/0203739), as applied to claims 1, 4-6 and 8, in further view of IWAYAMA et al (U.S. Patent Application Publication 2011/0062417).
With regards to claim 2, the modified teachings of Korolik renders obvious the limitations of claim 2 as previously discussed.
However the modified teachings of Korolik does not explicitly disclose wherein the substrate includes a stacked structure which silicon layers and silicon germanium layers are alternately stacked and end surfaces of the respective layer are exposed.
Iwayama discloses an etching method so etching silicon germanium layer in a substrate selective to a silicon layer while supplying a fluorine containing gas wherein the substrate includes a stacked structure which silicon layers and silicon germanium layers are alternately stacked and end surfaces of the respective layer are exposed (Paragraphs [0027]-[0029] Figures 3-5).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to modify the method of Korolik to include substrate stacked structure as rendered obvious by Iwayama because one of ordinary skill in the art prior to the effect would have had a reasonable expectation of predictably achieving the desire etching using the substrate as rendered obvious by Iwayama. MPEP 2143D
With regards to claim 9, the modified teachings of Korolik renders obvious the limitations of claim 1 as previously discussed.
However the modified teachings of Korolik does not explicitly disclose forming a recess in the substrate in which silicon germanium layer and at least one of the silicon layer, the silicon oxide layer and the silicon nitride layer are formed by plasma etching.
Iwayama discloses an etching method so etching silicon germanium layer in a substrate comprising forming a recess in the substrate in which silicon germanium layer and at least one of the silicon layer, the silicon oxide layer and the silicon nitride layer are formed by plasma etching. (Paragraphs [0027]-[0029], [0033] Figures 7).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to modify the method of Korolik to include substrate stacked structure that was etched with recesses as rendered obvious by Iwayama because one of ordinary skill in the art prior to the effect would have had a reasonable expectation of 
With regards to claim 10, the modified teachings of Korolik discloses wherein the silicon germanium layer in the recess in which the silicon germanium layer and tat least one of the silicon layer, the silicon oxide layer and the silicon nitride layer are exposed is etched by supplying a fluorine containing gas and chlorine trifluoride gas to the substrate (Iwayama Paragraphs [0027]-[0029], [0033] Figures 7) wherein the fluorine containing gas comprises hydrogen fluoride (Dip Paragraph [0046]).

Response to Arguments
Applicant’s arguments, see pages 4-11 of Applicant’s response, filed March 2, 2021, with respect to the rejection(s) of claim(s) 1-2, 4-6 and 8 under 103 have been fully considered and are persuasive. In particular Applicant’s arguments that the cited prior art fails to teach or render obvious applicant’s removing step prior to the subsequent etching step is found persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of TAKAHASHI et al (U.S. Patent Application Publication 2016/0225637).

For the purpose of compact prosecution the Examiner will discuss those arguments which are found unpersuasive but remain applicable to the current rejection on record.

Applicant argues that the cited prior art fails to teach etching the silicon “subsequently, etching the silicon germanium layer such that a portion of the silicon germanium layer remains by simultaneously supplying a fluorine-containing gas and a chlorine trifluoride gas to the substrate in a processing container, which is in a vacuum atmosphere, such that at least a portion of the natural oxide film remains on the surface of the substrate, wherein the fluorine-containing gas is hydrogen fluoride gas.” Applicant argues that since the natural oxide film is not necessarily formed to have a uniform thickness, the natural oxide film tends to partially remain on the surface of the substrate. Applicant further argues that the HF gas is capable of being uniformly absorbed to the surface before ClF3 is adsorbed to the substrate. Applicant therefore argues that by simultaneously supplying ClF3 and HF gas, the natural oxide film remaining on the surface of the substrate is capable of being removed and the ClF3 gas is capable of being uniformly adsorbed to the surface of the substrate. This is found unpersuasive.
As discussed in the 112 rejection, Applicant’s currently presented claim does not claim natural oxide film remaining subsequent to the removing step or claim partially removing a natural oxide film. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) Therefore in reading the claim as presented the natural oxide film is removed from the surface of the substrate prior to the etching the silicon germanium layer. While Applicant’s specification discusses the partial removal of the oxide film, Applicant has not claimed such feature. Furthermore Applicant does not claim the adsorption of the gas components onto the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713